Table of Contents [k0905088kface.htm#toc]

Exhibit 10.4

UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

                                                                       
                                                     



In the Matter of      )     Order No.:                                   
                 



DOWNEY SAVINGS AND LOAN      )     Effective Date:                 
                                   

ASSOCIATION, F.A.,

Newport Beach, California,



OTS Docket No. 06189      )

                                                                       
                                                           )

STIPULATION AND CONSENT
TO ISSUANCE OF ORDER TO CEASE AND DESIST

                 WHEREAS, the Office of Thrift Supervision (OTS), acting by and
through its Regional Director for the West Region (Regional Director), and based
upon information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Downey Savings and Loan Association, F.A.,
Newport Beach, California, OTS Docket No. 06189 (Association), that the OTS is
of the opinion that grounds exist to initiate an administrative proceeding
against the Association pursuant to 12 U.S.C. § 1818(b);

                 WHEREAS, the Regional Director, pursuant to delegated
authority, is authorized to issue Orders to Cease and Desist where a savings
association has consented to the issuance of an order; and

                 WHEREAS, the Association desires to cooperate with the OTS to
avoid the time and expense of such administrative cease and desist proceedings
by entering into this Stipulation and Consent to the Issuance of Order to Cease
and Desist (Stipulation) and, without admitting or denying that such grounds
exist, but only admitting the statements and conclusions in ¶1 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:

1.           Jurisdiction.

                a.                 The Association is a “savings association”
within the meaning of 12 U.S.C. § 1813(b) and 12 U.S.C. § 1462(4). Accordingly,
the Association is “an insured depository institution” as that term is defined
in 12 U.S.C. § 1813(c); and

                b.                 Pursuant to 12 U.S.C. § 1813(q)(4), the
Director of the OTS is the “appropriate Federal banking agency” with
jurisdiction to maintain an administrative enforcement proceeding against a
savings association. Therefore, the Association is subject to the authority of
the OTS to initiate and maintain an administrative cease-and-desist proceeding
against it pursuant to 12 U.S.C. § 1818(b)(1) and (b)(9).

2.           OTS Findings of Fact.

                Based on findings set forth in the Report of Examination of the
Association issued on July 30, 2008, the OTS finds that the Association has
engaged in unsafe and unsound practices. Specifically, the asset quality,
earnings, liquidity planning, management, and projected capital levels of the
Association are not satisfactory and require strengthening.

3.           Consent.

                The Association consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order). The Association further agrees
to comply with the terms of the Order upon the Effective Date of the Order and
stipulates that the Order complies with all requirements of law.

4.           Finality.

                The Order is issued by the OTS under 12 U.S.C. § 1818(b) and
upon the Effective Date it shall be a final order, effective and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).

5.           Waivers.

                The Association waives the following:

                a.                 The right to be served with a written notice
of the OTS’s charges against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R.
Part 509;

                b.                 The right to an administrative hearing of the
OTS’s charges as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

                c.                 The right to seek judicial review of the
Order, including, without limitation, any such right provided by 12 U.S.C. §
1818(h), or otherwise to challenge the validity of the Order; and

                d.                 Any and all claims against the OTS, including
its employees and agents, and any other governmental entity for the award of
fees, costs, or expenses related to this OTS enforcement matter and/or the
Order, whether arising under common law, federal statutes or otherwise.

6.           OTS Authority Not Affected.

                Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar or otherwise prevent the OTS from taking any other action affecting
the Association if at any time the OTS deems it appropriate to do so to fulfill
the responsibilities placed upon the OTS by law.

7.           Other Governmental Actions Not Affected.

                The Association acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with ¶6 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of the Association that arise pursuant to
this action or otherwise, and that may be or have been brought by any
governmental entity other than the OTS.

8.           Miscellaneous.

                a.                 The laws of the United States of America
shall govern the construction and validity of this Stipulation and of the Order;

                b.                 If any provision of this Stipulation and/or
the Order is ruled to be invalid, illegal, or unenforceable by the decision of
any Court of competent jurisdiction, the validity, legality, and enforceability
of the remaining provisions hereof shall not in any way be affected or impaired
thereby, unless the Regional Director in his or her sole discretion determines
otherwise;

                c.                 All references to the OTS in this Stipulation
and the Order shall also mean any of the OTS’s predecessors, successors, and
assigns;

                d.                 The section and paragraph headings in this
Stipulation and the Order are for convenience only and shall not affect the
interpretation of this Stipulation or the Order;

                e.                 The terms of this Stipulation and of the
Order represent the final agreement of the parties with respect to the subject
matters thereof, and constitute the sole agreement of the parties with respect
to such subject matters; and

                f.                 The Stipulation and Order shall remain in
effect until terminated, modified, or suspended in writing by the OTS, acting
through its Regional Director or other authorized representative.

9.           Signature of Directors/Board Resolution.

                Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Association
to the issuance of the Order and the execution of the Stipulation.

                 WHEREFORE, the Association, by its Directors, executes this
Stipulation.

 

 

Accepted by: 

 

DOWNEY SAVINGS

 

OFFICE OF THRIFT SUPERVISION

 

AND LOAN ASSOCIATION, F.A.

 

 

 

Newport Beach, California

 

 

 

 

 

 

 

 

 

 

 

By:                              /s/ Michael D. Bozarth                
         

 

By:                              /s/ Darrel W. Dochow                          

 

        Michael D. Bozarth

 

        Darrel W. Dochow

 

        Chairman of the Board

 

        Regional Director, West Region

 

 

 

 

 

 

 

Date: See Effective Date on page 1

 

 

 

 

 

 

 

 

 

                              /s/ Gary W. Brummett                          

 

                              /s/ Brent G. McQuarrie                          

 

     Gary W. Brummett

 

     Brent G. McQuarrie

 

 

 

 

 

 

 

 

 

                              /s/ Paul M. Homan                          

 

                              /s/ Lester C. Smull                          

 

     Paul M. Homan

 

     Lester C. Smull

 

 

 

 

 

 

 

 

 

                              /s/ Michael Abrahams                          

 

                              /s/ Jane Wolfe                          

 

     Michael Abrahams

 

     Jane Wolfe

 

 

 

 

 

 

 

 

 

                              /s/ James H. Hunter                          

 

                              /s/ Thomas E. Prince                          

 

     James H. Hunter

 

     Thomas E. Prince

 

 

 

 

 

 

 

 

 